Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/CN2019/120249.
The amendment filed on May 20, 2021 has been entered.
Claims 1-18 are pending.

Claim for Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 29, 2022 and August 27, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and claims 2-18 depending therefrom are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the limitation “mutations… on SEQ ID NO:1”.  The metes and bounds of the limitation in the context of the claims are not clear.  It is unclear how amino acid mutations are made “on” SEQ ID NO:1 since amino acid mutations are made within an amino acid sequence.  Clarification is requested.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is indefinite because the claims are directed to a process without setting forth any steps involved in the process. The recitation of “A use of the D-amino acid mutant of claim 1 in preparing 2-oxo-4-(hydroxymethylphosphinyl) butyric acid” does not recite any active, positive steps delimiting how this use is actually practiced.  Clarification is requested.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 6 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 is directed to a mutant D-amino acid oxidase having an amino acid sequence of SEQ ID NO:5 (N54V-F58Q-M213S substitutions) and claim 17 is directed to a mutant D-amino acid oxidase encoded by a nucleotide sequence of SEQ ID NO:6 (encodes SEQ ID NO:5).  However, claims 6 and 17 both depend from claim 1 and claim 1 stipulates that the mutant D-amino acid oxidase has four amino acid substitutions: 54, 58, 211 and 213.  Therefore, claims 6 and 17 fail to further limit claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' Regarding claim 1, the limitation “mutant having a sequence comprising mutations… on SEQ ID NO:1” has been broadly interpreted to encompass a mutant of SEQ ID NO:1 comprising 54X, 58X, 211X and 213X amino acid substitutions and any other amino acid modifications.  Regarding claim 6, the limitation “an amino acid sequence of SEQ ID NO…” has been broadly interpreted to encompass any two contiguous amino acids of the recited SEQ ID NOs.  Regarding claim 17, the limitation “a nucleotide sequence of SEQ ID NO..” has been broadly interpreted to encompass any two contiguous nucleic acids of the recited SEQ ID NOs. Therefore, the claims have been broadly interpreted the claims to (A) (i) any D-amino acid oxidase mutant of SEQ ID NO:1 and having 54X, 58X, 211X and 213X amino acid substitutions and any other amino acid modifications, (ii) any D-amino acid oxidase mutant having at least 76% sequence identity to SEQ ID NO:1 and having 54X, 58X, 211X and 213X amino acid substitutions, or (iii) any D-amino acid oxidase mutant having as little as two contiguous amino acids of any of the sequences recited in claim 6 and having 54X, 58X, 211X and 213X amino acid substitutions,  wherein the D-amino acid oxidase mutant has higher enzyme activity, stability of enzyme activity, and/or ammonium tolerance than any wild-type D-amino acid oxidase, (B) polynucleotides encoding said polypeptide of (A), and (C) a use of the D-amino acid oxidase mutant of (A) to produce 2-oxo-4-(hydroxymethylphosphinyl) butyric acid (PPO).  Therefore, the claims are drawn to a genus of D-amino acid oxidase mutants, polynucleotides encoding said mutants, and a method of using said mutants, wherein the D-amino acid oxidase mutant has higher enzyme activity, stability of enzyme activity, and/or ammonium tolerance than any wild-type D-amino acid oxidase.
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The recitation of “higher enzyme activity, stability of enzyme activity, and/or ammonium tolerance” than any wild-type D-amino acid oxidase and “preparing2-oxo-4-(hydroxymethylphosphinyl) butyric acid” fails to provide a sufficient description of the genus of polypeptides/polynucleotides as it merely describes the functional features of the genus without providing any definition of the structural features of the species within the genus.   The specification does not specifically define any of the species that fall within the genus.  The specification does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.   
The specification is limited mutants of a single D-amino acid oxidase having the amino acid sequence of SEQ ID NO:1, wherein the mutants consist of four amino acid substitutions 54X+58X+211X+213X or five amino acid substitutions 54X+58X+211X+213X+56X and wherein the D-amino acid oxidase mutant has higher enzyme activity, stability of enzyme activity, and/or ammonium tolerance compared to the wild-type D-amino acid oxidase having the amino acid sequence of SEQ ID NO:1.  While MPEP 2163 acknowledges that in certain situations “one species adequately supports a genus,” it also acknowledges that “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.” In view of the widely variant species encompassed by the genus, the limited examples described above is not enough and does not constitute a representative number of species to describe the whole genus.  Therefore, the specification fails to describe a representative species of the claimed genus. 
Further, with the aid of a computer, one of skill in the art could identify variants of SEQ ID NO:1 or polypeptides having 76% sequence identity with SEQ ID NO:1.  However, there is no teaching regarding which amino acids of SEQ ID NO:1 or which 24% of the amino acids can vary from SEQ ID NO:1, other than 54X+58X+211X+213X+56X, and result in a polypeptide that has higher D-amino acid oxidase activity, stability of enzyme activity, and/or ammonium tolerance compared to any wild-type D-amino acid oxidase.  Further, there is no disclosed or art-recognized correlation between any structure other than the specific mutants of SEQ ID NO:1 and having higher D-amino acid oxidase activity, stability of enzyme activity, and/or ammonium tolerance compared to the wild-type D-amino acid oxidase of SEQ ID NO:1.  
An important consideration is that structure is not necessarily a reliable indicator of function.  In the instant case, there is no disclosure relating similarity of structure to conservation of function.  Conservation of structure is not necessarily a surrogate for conservation of function.  Since the claimed invention is that of an enzyme, and there is no disclosure of the domains responsible for having higher D-amino acid oxidase activity, stability of enzyme activity, and/or ammonium tolerance compared to any wild-type D-amino acid oxidase, the absence of information may be persuasive that those of skill in the art would not take the disclosure as generic.  
  As of the filing date, there was no known or disclosed correlation between a structure other than the specific mutants of SEQ ID NO:1, wherein the mutant consists of 54X+58X+211X+213X or 54X+58X+211X+213X+56X substitutions and having higher D-amino acid oxidase activity, stability of enzyme activity, and/or ammonium tolerance compared to the wild-type D-amino acid oxidase of SEQ ID NO:1.  While general knowledge in the art may have allowed one of skill in the art to identify other polypeptides expected to have the same or similar tertiary structure, there is not general knowledge in the art about having higher D-amino acid oxidase activity, stability of enzyme activity, and/or ammonium tolerance compared to any wild-type D-amino acid oxidase to suggest that general similarity of structure confers said activity.  Accordingly, one of skill in the art would not accept the disclosure of a single mutant of SEQ ID NO:1, wherein the mutant consists of 54X+58X+211X+213X or 54X+58X+211X+213X+56X substitutions as representative of other polypeptides having higher D-amino acid oxidase activity, stability of enzyme activity, and/or ammonium tolerance compared to any wild-type D-amino acid oxidase.  
Given this lack of description of the representative species encompassed by the genus of the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the inventions of claims 1-18. 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
 
Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for mutants of a single D-amino acid oxidase having the amino acid sequence of SEQ ID NO:1, wherein the mutants consist of four amino acid substitutions 54X+58X+211X+213X or five amino acid substitutions 54X+58X+211X+213X+56X and  wherein the D-amino acid oxidase mutant has higher enzyme activity, stability of enzyme activity, and/or ammonium tolerance compared to the wild-type D-amino acid oxidase having the amino acid sequence of SEQ ID NO:1, does not reasonably provide enablement for any D-amino acid oxidase mutants, polynucleotides encoding said mutants, and a method of using said mutants, wherein the D-amino acid oxidase mutant has higher enzyme activity, stability of enzyme activity, and/or ammonium tolerance than any wild-type D-amino acid oxidase..  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.''  Regarding claim 1, the limitation “mutant having a sequence comprising mutations… on SEQ ID NO:1” has been broadly interpreted to encompass a mutant of SEQ ID NO:1 comprising 54X, 58X, 211X and 213X amino acid substitutions and any other amino acid modifications.  Regarding claim 6, the limitation “an amino acid sequence of SEQ ID NO…” has been broadly interpreted to encompass any two contiguous amino acids of the recited SEQ ID NOs.  Regarding claim 17, the limitation “a nucleotide sequence of SEQ ID NO..” has been broadly interpreted to encompass any two contiguous nucleic acids of the recited SEQ ID NOs. Therefore, the claims have been broadly interpreted the claims to (A) (i) any D-amino acid oxidase mutant of SEQ ID NO:1 and having 54X, 58X, 211X and 213X amino acid substitutions and any other amino acid modifications, (ii) any D-amino acid oxidase mutant having at least 76% sequence identity to SEQ ID NO:1 and having 54X, 58X, 211X and 213X amino acid substitutions, or (iii) any D-amino acid oxidase mutant having as little as two contiguous amino acids of any of the sequences recited in claim 6 and having 54X, 58X, 211X and 213X amino acid substitutions,  wherein the D-amino acid oxidase mutant has higher enzyme activity, stability of enzyme activity, and/or ammonium tolerance than any wild-type D-amino acid oxidase, (B) polynucleotides encoding said polypeptide of (A), and (C) a use of the D-amino acid oxidase mutant of (A) to produce 2-oxo-4-(hydroxymethylphosphinyl) butyric acid (PPO).  Therefore, the claims are drawn to any D-amino acid oxidase mutants, polynucleotides encoding said mutants, and a method of using said mutants, wherein the D-amino acid oxidase mutant has higher enzyme activity, stability of enzyme activity, and/or ammonium tolerance than any wild-type D-amino acid oxidase.
The claims are not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides/encoded polypeptides having higher D-amino acid oxidase activity, stability of enzyme activity, and/or ammonium tolerance than any wild-type D-amino acid oxidase.  In the instant case, the specification is limited to mutants of a single D-amino acid oxidase having the amino acid sequence of SEQ ID NO:1, wherein the mutants consist of four amino acid substitutions 54X+58X+211X+213X or five amino acid substitutions 54X+58X+211X+213X+56X and wherein the D-amino acid oxidase mutant has higher enzyme activity, stability of enzyme activity, and/or ammonium tolerance compared to the wild-type D-amino acid oxidase having the amino acid sequence of SEQ ID NO:1.  
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While enzyme isolation techniques, recombinant and mutagenesis techniques were known in the art at the time of the invention, e.g. mutagenesis, and it is routine in the art to screen for variants comprising multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within the protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.   
In the absence of: (a) rational and predictable scheme for making any polypeptide having unknown structure having higher D-amino acid oxidase activity, stability of enzyme activity, and/or ammonium tolerance than any wild-type D-amino acid oxidase, and (b) a correlation between structure and the function of having higher D-amino acid oxidase activity, stability of enzyme activity, and/or ammonium tolerance than any wild-type D-amino acid oxidase, the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  One of skill in the art would have to test these infinite possible polypeptides to determine which polypeptides having higher D-amino acid oxidase activity, stability of enzyme activity, and/or ammonium tolerance than any wild-type D-amino acid oxidase.  While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, as is the case herein, the specification must provide a reasonable amount of guidance which respect to the direction in which the experimentation should proceed so that a reasonable number of species can be selected for testing.  In view of the fact that such guidance has not been provided in the instant specification, it would require undue experimentation to enable the full scope of the claims.  
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
Since the amino acid sequence of the mutant determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  In the instant case, neither the specification or the art provide a correlation between structure and activity such that one of skill in the art can envision the structure of any polypeptides having higher D-amino acid oxidase activity, stability of enzyme activity, and/or ammonium tolerance than any wild-type D-amino acid oxidase or predict said function of a polypeptide from its primary structure.  In addition, the art does not provide any teaching or guidance as to (1) which amino acids within the polypeptide of SEQ ID NO:1 other than the amino acid at positions 54, 58, 211, 213 and 56 that can be modified and which ones are conserved such that one of skill in the art can make the recited polypeptides having higher D-amino acid oxidase activity, stability of enzyme activity, and/or ammonium tolerance than any wild-type D-amino acid oxidase, (2) which segments of the polypeptide of SEQ ID NO:1 are essential for having higher D-amino acid oxidase activity, stability of enzyme activity, and/or ammonium tolerance than any wild-type D-amino acid oxidase, and (3) the general tolerance of the polypeptide of SEQ ID NO:1 to structural modifications and the extent of such tolerance.  The art clearly teaches that changes in a protein's amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are required for that activity is highly unpredictable. At the time of the invention there was a high level of unpredictability associated with altering a polypeptide sequence with an expectation that the polypeptide will maintain the desired activity. For example, Studer (Residue mutations and their impact on protein structure and function: detecting beneficial and pathogenic changes.  Biochem. J. (2013) 449, 581–594.  – form PTO-892	) teach that (1) protein engineers are frequently surprised by the range of effects caused by single mutations that they hoped would change only one specific and simple property in enzymes, (2) the often surprising results obtained by experiments where single mutations are made reveal how little is known about the rules of protein stability, and (3) the difficulties in designing de novo stable proteins with specific functions. 
The amount of direction or guidance presented and the existence of working examples.  
The specification is limited to mutants of a single D-amino acid oxidase having the amino acid sequence of SEQ ID NO:1, wherein the mutants consist of four amino acid substitutions 54X+58X+211X+213X or five amino acid substitutions 54X+58X+211X+213X+56X and wherein the D-amino acid oxidase mutant has higher enzyme activity, stability of enzyme activity, and/or ammonium tolerance compared to the wild-type D-amino acid oxidase having the amino acid sequence of SEQ ID NO:1.   However, the speciation fails to provide any information as to (1) specific substrates associated with any variant of SEQ ID NO:1 or any polypeptide having at least 76% sequence identity to SEQ ID NO:1 and having 54X+58X+211X+213X or 54X+58X+211X+213X+56X substitutions and having higher D-amino acid oxidase activity, stability of enzyme activity, and/or ammonium tolerance than any wild-type D-amino acid oxidase or (2) structural elements required in a polypeptide having higher D-amino acid oxidase activity, stability of enzyme activity, and/or ammonium tolerance than any wild-type D-amino acid oxidase.  No correlation between structure and function of having higher D-amino acid oxidase activity, stability of enzyme activity, and/or ammonium tolerance than any wild-type D-amino acid oxidase has been presented.  There is no information or guidance as to which amino acid residues in the polypeptide of SEQ ID NO: 1 other than 54, 58, 211, 213 and 56 that can be modified and which ones are to be conserved to create a polypeptide having higher D-amino acid oxidase activity, stability of enzyme activity, and/or ammonium tolerance than any wild-type D-amino acid oxidase.  
Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue experimentation would be necessary one having ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.   The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claims are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-9, and 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ji (US 10,081,812 – form PTO-892).
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' Regarding claim 1, the limitation “mutant having a sequence comprising mutations… on SEQ ID NO:1” has been broadly interpreted to encompass any polypeptide not having an N residue at the position corresponding to 54 of SEQ ID NO:1, not having an F residue at the position corresponding to 58 of SEQ ID NO:1, not having a C residue at the position corresponding to 211 of SEQ ID NO:1, not having an m residue at the position corresponding to 213 of SEQ ID NO:1, and comprising any other amino acid modifications relative to SEQ ID NO:1.  Regarding claims 6 and 17, the limitations “an amino acid sequence of SEQ ID NO…” and “a nucleic acid sequence of SEQ ID NO…” have been broadly interpreted to encompass any two contiguous amino acids of the recited SEQ ID NOs or any two contiguous nucleic acids of the recited SEQ ID NOs. 
Further, MPEP 2113 states that “ [P]product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.”.  In the instant case, the structure of the claimed D-amino acid oxidase mutant and polynucleotide encoding said mutant implied is the same whether the mutant is obtained from SEQ ID NO:1 or is obtained from any source (including wild type proteins), as long as the resulting product has the structural limitations recited in the claims.
Regarding claims 1 and 6, Ji discloses a polypeptide having D-amino acid oxidase having the amino acid sequence of SEQ ID NO:20 (Sporobolomyces linderae D-amino acid oxidase), which does not have an N residue at the position corresponding to 54 of SEQ ID NO:1 of the instant application, does not have an F residue at the position corresponding to 58 of SEQ ID NO:1 of the instant application, does not have a C residue at the position corresponding to 211 of SEQ ID NO:1 of the instant application, does not have an M residue at the position corresponding to 213 of SEQ ID NO:1 of the instant application, and comprises any other amino acid modifications relative to SEQ ID NO:1 of the instant application (Column 4, lines 9-14 and see the sequence alignment below where the positions corresponding to N54, F58, C211, and M213 of SEQ ID NO:1 of the instant application are underlined).   Regarding clam 2, the polypeptide of Ji has an S residue at the position corresponding to 211 of SEQ ID NO:1 of the instant application (see the sequence alignment below where the position corresponding to C211 of SEQ ID NO:1 of the instant application are underlined).  Regarding claims 7 and 17, Ji discloses a polynucleotide encoding the polypeptide having D-amino acid oxidase of SEQ ID NO:20 (Column 4, lines 9-14).  Regarding claims 8-9 and 18, Ji discloses a recombinant expression vector comprising the polynucleotide encoding the D-amino acid oxidase and a transformant comprising said vector or polynucleotide (Column 8, lines 40-60, Column 9, lines 4-14, and Column 12, line 58 through Column 18, line 27).   Therefore, the reference of Ji anticipates claims 1-2, 6-9, and 17-18.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 6-7, 9, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more (Step 1: YES).  The claim(s) recite(s) a D-amino acid oxidase mutant, polynucleotide encoding said mutant, and a transformant comprising said polynucleotide. This judicial exception is not integrated into a practical application because the claims encompass a D-amino acid oxidase that is structurally identical to the naturally occurring Sporobolomyces linderae D-amino acid oxidase, naturally occurring Sporobolomyces linderae gene encoding said D-amino acid oxidase, and a naturally occurring Sporobolomyces linderae cell comprising a gene encoding said D-amino acid oxidase (see the 102 rejection above).  Because there is no difference in characteristics (structural, functional, or otherwise) between the claimed D-amino acid oxidase, polynucleotide encoding said D-amino acid oxidase, and a cell comprising said polynucleotide and a naturally occurring D-amino acid oxidase, polynucleotide encoding said D-amino acid oxidase, and a cell comprising said polynucleotide, the claimed products do not have markedly different characteristics, and thus are a “product of nature”.  Accordingly, the claims are directed to an exception (Step 2A: YES).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed products are not markedly different form its naturally occurring counterpart because it conveys the same structural and functional information and the claims do not recite any additional features that could add significantly more to the exception (Step 2B: NO).   Accordingly, the claim does not qualify as eligible subject matter. 


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a process without setting forth any steps involved in the process.  The recitation of “A use of the D-amino acid mutant of claim 1 in preparing 2-oxo-4-(hydroxymethylphosphinyl) butyric acid” does not recite any active, positive steps delimiting how this use is actually practiced and therefore the claims are not a proper process claim. See also the 112(b) rejection above.	

	
Relevant Art
	The prior art teaches a D-amino acid oxidase having 100% sequence identity to SEQ ID NO :1 of the instant application, see A0A109FJP0_9BASI (UniProtKB Database. October 25, 2017. – form PTO-892).  However, the prior art does not teach or suggest a mutant of SEQ ID NO :1, wherein the mutant consists of 54X+58X+211X+213X or 54X+58X+211X+213X+56X substitutions and the mutant has higher D-amino acid oxidase activity, stability of enzyme activity, and/or ammonium tolerance compared to the D-amino acid oxidase having the amino acid sequence of SEQ ID NO:1.

Conclusion

	Claims 1-18 are pending.

	Claims 1-18 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652                                                                                                                            

US-15-563-176-20
; Sequence 20, Application US/15563176
; Patent No. 10081812
; GENERAL INFORMATION
;  APPLICANT: Temasek Life Sciences Laboratory Limited
;  TITLE OF INVENTION: D-Amino Acid-Inducible Gene Expression System for Rhodosporidium
;  TITLE OF INVENTION:and Rhodotorula
;  FILE REFERENCE: 2577-248PCT
;  CURRENT APPLICATION NUMBER: US/15/563,176
;  CURRENT FILING DATE: 2017-09-29
;  PRIOR APPLICATION NUMBER: US 62/142,788
;  PRIOR FILING DATE: 2015-04-03
;  NUMBER OF SEQ ID NOS: 97
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 20
;  LENGTH: 343
;  TYPE: PRT
;  ORGANISM: Sporobolomyces linderae
US-15-563-176-20

  Query Match             21.0%;  Score 407.5;  DB 1;  Length 343;
  Best Local Similarity   30.3%;  
  Matches  112;  Conservative   65;  Mismatches  136;  Indels   57;  Gaps   10;

Qy          6 RVVVLGSGVIGLSCALAL--AQKGYKVHVVARDLPEDTVAQTFASPWAGANWTPFMSKEA 63
              ||:|:|:||:||: |: :  |     | : |    ||  :  : | ||||:    :: | 
Db          8 RVLVIGAGVVGLTTAVEIQRALPEAAVTIFAAQTAEDLKSTRYTSSWAGAH---HVTLEG 64

Qy         64 GPRQAKWEEATFKQWVDFVPQGLAMWLKG-------------TRRFAE-TEADLLGHWYK 109
                 |   |  |||          |:|                |  | : ::|| :     
Db         65 PGLQRDCEVDTFK----------ALWALAHDDPSVPLLVCPQTEVFEDASKADFMRKNLS 114

Qy        110 DIVPNYRHLNPSDCPPG-AIGVTYDTLSVNAPKFCQYLQREAQKLGVTFERRLVTSLEQI 168
                :|: : | ||  | |   |::: |:::: | :  :| :  :  | |  || :  |   
Db        115 SFMPDVKPLEPSALPEGCTAGLSFTTIALDTPNYLPWLAQRFRAAGGTVVRRELGKLSDA 174

Qy        169 -ADGADLIVNATGLGAKSIAGVEDQEVEPIRGQTVLIKSNCKRCTMDSSDPKSPAYIIPR 227
                |  | :|| :|||| :: |  |  : ||||||||:::   |  :  |   :  |||||
Db        175 PLDEFDAVVNCSGLGALTLVG--DDSMYPIRGQTVLVRAPWIRSGITRSGSDNWTYIIPR 232

Qy        228 PGGEVICGGTYLVGNYDLSVDPATIPRILKHCLRLDPSISTDG-----TLEGIEILRHNV 282
                |:|| |||  : ::     | |   ||   |:| |::  :       :| |::: |  
Db        233 KQGDVIVGGTRGIDDWHEQPRPETASEILARGLKLCPALLPEAKRASMRVEDIDVVEHGC 292

Qy        283 GLRPARRGGPRVELERVSFPLKRGQSLLALGTAKAAEGKASRTVPVVHAYGFSSAGYQQG 342
              | ||||:|| |:||: |: |                     |::|:|| || : ||:|  
Db        293 GFRPARKGGVRIELDHVAAP-------------------DGRSLPLVHNYGHAGAGFQMS 333

Qy        343 WGAALEVRDL 352
               |:|    ||
Db        334 IGSATRAVDL 343